1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11    JARROD GORDON,                                   Case No.: 1:18-cv-01223-DAD-SAB (PC)
12                  Plaintiff,
                                                       ORDER SETTING SETTLEMENT
13          v.                                         CONFERENCE ON MAY 10, 2019

14    SHELIA MARQUEZ, et al.,
15                  Defendants.
16
17          Plaintiff Jarrod Gordon (CDCR # BB-8328) is proceeding pro se and in forma pauperis in this
18   civil rights action pursuant to 42 U.S.C. § 1983. The Court has determined that this case will benefit
19   from a settlement conference. Therefore, this case will be referred to Magistrate Judge Barbara A.
20   McAuliffe to conduct a settlement conference at the California State Prison, Corcoran (CSP-COR),
21   4001 King Avenue, Corcoran, CA 93212 on May 10, 2019, at 8:30 a.m.
22          In accordance with the above, IT IS HEREBY ORDERED that:
23          1. This case is set for a settlement conference before Magistrate Judge Barbara A. McAuliffe
24               on May 10, 2019, at CSP-COR.
25          2. A representative with full and unlimited authority to negotiate and enter into a binding
26               settlement shall attend in person.
27          3. Those in attendance must be prepared to discuss the claims, defenses and damages. The
28               failure or refusal of any counsel, party or authorized person subject to this order to appear
                                                          1
1       in person may result in the cancellation of the conference and the imposition of sanctions.

2       The manner and timing of Plaintiff’s transportation to and from the conference is within the

3       discretion of CDCR.

4    4. Defendants shall provide a confidential settlement statement to the following email

5       address: bamorders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement

6       statement to U.S. District Court, 2500 Tulare Street, Fresno, California, 93721,

7       “Attention: Magistrate Judge Barbara A. McAuliffe.” The envelope shall be marked

8       “Confidential Settlement Statement”. Settlement statements shall arrive no later than May

9       3, 2019. Parties shall also file a Notice of Submission of Confidential Settlement

10      Statement (See Local Rule 270(d)). Settlement statements should not be filed with the

11      Clerk of the Court nor served on any other party. Settlement statements shall be clearly

12      marked Aconfidential@ with the date and time of the settlement conference indicated

13      prominently thereon.

14   5. The confidential settlement statement shall be no longer than five pages in length, typed

15      or neatly printed, and include the following:

16          a. A brief statement of the facts of the case.

17          b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

18              which the claims are founded; a forthright evaluation of the parties= likelihood of

19              prevailing on the claims and defenses; and a description of the major issues in
20              dispute.

21          c. An estimate of the cost and time to be expended for further discovery, pretrial, and
22              trial.

23          d. The party=s position on settlement, including present demands and offers and a
24              history of past settlement discussions, offers, and demands.
25          e. A brief statement of each party=s expectations and goals for the settlement
26              conference, including how much a party is willing to accept and/or willing to pay.
27
28

                                                 2
1                    f. If the parties intend to discuss the joint settlement of any other actions or claims not

2                        in this suit, give a brief description of each action or claim as set forth above,

3                        including case number(s) if applicable.

4             6. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office at

5                CSP-COR via facsimile at (559) 992-7372.

6
7    IT IS SO ORDERED.

8    Dated:     March 4, 2019
9                                                        UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           3
